Citation Nr: 1211444	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  99-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Entitlement to service connection for a skin rash involving the inner thighs.

2.  Entitlement to service connection for a bilateral leg disorder with weakness.





ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran had active service from January 1955 to December 1957. 

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from a February 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the above claims.  

In October 2001, the Board, among other things, denied the claims for entitlement to service connection for a skin rash involving the inner thighs and a bilateral leg disorder with weakness.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which, in an April 2003 order, vacated the Board's decision insofar as it determined that service connection was not warranted for a skin rash involving the inner thighs or a bilateral leg disorder with weakness, and remanded the case to the Board for action consistent with the order.  

Thereafter, in June 2003, the Secretary of VA filed a notice of appeal to the United States Court of Appeals to the Federal Circuit (Federal Circuit).  In May 2004, the Federal Circuit, among other things, vacated the Court's April 2003 order and remanded the matter to the Court in light of the Federal Circuit's decision in Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, in July 2004, the Court recalled its April 2003 judgment and revoked its April 2003 order, issuing another order in its stead.  Specifically, in July 2004, the Court ordered that the October 2001 Board decision be vacated with respect to the claims for service connection for a skin rash involving the inner thighs and a bilateral leg disorder with weakness, and that these matters be remanded to the Board for readjudication consistent with the July 2004 order.  This judgment was entered by the Court in August 2004.   

In September 2008, the Board remanded the claims for additional development and adjudicative action.  When the case came back to the Board, it remanded the claims again in August 2010.  The case has been returned to the Board for further appellate review. 

During the appeal period, the Veteran had been represented by a private attorney.  See January 2001 letter from attorney.  However, in March 2003 and March 2007, the attorney indicated he was no longer representing the Veteran.  See March 2003 and March 2007 letters.  In May 2007, the Board sent the Veteran a letter affording him the opportunity to select another representative, should he so desire, and informing him that if he did not respond within 30 days, the Board would assume that he did not desire representation, and appellate review would resume.  The Veteran did not respond to the Board's May 2007 letter, and as such, it is assumed that he does not desire representation in his appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection a bilateral leg disorder with weakness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The preponderance of the evidence is against a finding that a skin rash involving the inner thighs, to include tinea cruris, was incurred in or aggravated by service, that there was continuity of symptomatology following service discharge, or is otherwise due to service.  


CONCLUSIONS OF LAW

The criteria for entitlement to service connection for a skin rash involving the inner thighs, to include tinea cruris, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran states that service connection for skin rash involving the inner thighs is warranted, as he had a skin rash in service and in the years following service discharge.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these three requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board preliminarily notes that the Veteran's service medical and personnel records are not available.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 9 Vet. App. 215, 217-18 (2005), aff'd Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006) (there is no "adverse presumption" where records have been lost or destroyed while in government control which would require VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for skin rash involving the inner thighs.  The reasons follow.

While there are essentially no service treatment records to review, of record is the December 1957 separation examination, which showed that clinical evaluation of the skin was normal.  See Item # 40.  When the Veteran was hospitalized at a VA facility approximately four months after service discharge, a physical examination did not reveal a rash on the inner thighs.  See hospitalization summary report ("[C]hief physical findings being swollen, tender, rt. epididymis.  Prostate was acutely tender.").  The Veteran claims he was treated for a rash at this time.  The Board finds as fact that had the Veteran experienced a skin rash at that time, such would have been reported because the Veteran was hospitalized for a swollen testicle, which would be in the area of where the skin rash is alleged to have occurred.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records].") citing to Fed.R.Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Additionally, there is a record from the day before the Veteran was admitted to the hospital, where the VA employee wrote down the Veteran's complaints, which involved swelling and pain in the right testicle.  See record.  Had the Veteran been experiencing a rash at that time, the Board finds he would have reported it.

In an August 2002 statement, the Veteran claimed he was treated for a skin rash at the time of the April 1958 hospitalization, but there is no skin rash reported in this medical record.  Thus, the Veteran's allegation of treatment for a skin rash at that time is rejected as not credible.  This allegation by the Veteran has damaged his credibility.  The Board also finds that the allegations of continuity of symptomatology following the incident in service of skin rash lack credibility as well, particularly when the contemporaneous records do not support such a finding and one record refutes it.  For example, the Veteran was seen in the 1980s with complaints of right hand weakness and right lower extremity weakness.  He did not complain of a skin rash.  When his skin was examined in January 1984, there were no significant skin lesions noted.  When the Veteran was hospitalized at VA for more than one month from September 1982 to October 1982, there was no report of a skin rash during the hospitalization, or in the past medical history or review of systems, where the examiner reported a past history of hypertension.  Again, had the Veteran been having a chronic skin rash, the Board finds he would have likely reported it at that time.  The other records from the 1980s, both private and VA (1987 VA treatment records from March 1987 to September 1987) fail to show any treatment of a skin rash.  

Most importantly, in a January 1993 VA general medical examination report, the examiner wrote, "Skin: Negative history."  This would indicate that the examiner asked the Veteran of the medical history involving his skin, and that the Veteran denied any history at that time.  The Board concludes this is affirmative evidence against a finding of continuity of symptomatology.  When addressing the head and neck, nose and throat, ears, eyes, cardiovascular, respiratory, digestive system, genitourinary system, and musculoskeletal system, the examiner wrote symptoms reported by the Veteran.  In addressing the skin, varicose veins, hernia, and endocrine systems, the examiner wrote, "Negative history."  This is why the Board finds that the report of a "Negative history" involving the skin is affirmative evidence of a lack of continuity of symptomatology following service discharge.

The Board accords this statement from the Veteran high probative value for three reasons.  One, he made this statement while seeking medical treatment, which statements tend to be credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")); see Fed.R.Evid. 803(4) (generally finding reliable statements for the purposes of medical diagnosis or treatment).  Two, he made the statement prior to filing his claim for service connection for a skin rash (the skin claim was submitted in March 1998), which statement is essentially a statement against interest in connection with this claim where he alleges chronic skin rash in service and following service, which sort of statement also tends to be credible.  Cf. generally Federal Rule of Evidence 804(b)(3); see also Del Rosario v. Peake, 22 Vet. App. 399, 408 (2009) ("[T]he logic of Rule 804(b)(3) of the Federal Rules of Evidence governing statements against interest appears to weigh in favor of the Board's reliance on such statements.").  Three, it is consistent with the medical records in the claims file, as described above.  Also, in January 1997, he was seen with a skin lesion behind his ear and a nodule on the dorsum of the right index finger.  See VA treatment record.  He made no mention of any other skin lesion on another part of his body or any skin rash.  

This lack of history reported in 1993 is also in agreement with statements submitted by the Veteran while filing other claims for disability benefits.  See August 1981 VA Form 21-526 (right wrist, right leg); June 1987 VA Form 21-4138 (back, testes); July 1987 VA Form 21-4138 (muscles disease, hands, arm, back, and testes); NA Form 13055 submitted in approximately 1987 (nerves, muscles disease, heart); January 1988 VA Form 21-4138 (back and testes); October 1988 VA Form 21-4138 (back, legs, testes, hands); October 1988 NA Form 13055 (back, legs); June 1989 (hearing loss, testes); November 1989 hearing testimony (back, legs, hearing loss, arms); November 1992 statement (epididymitis, hands, lower extremities); January 1993 statement (wrist drop, lower extremity); August 1994 statement (testes, lower extremities); November 1994 VA Form 21-4138 (testes, back); and June 1995 statement (epididymitis, hands, feet).  In other words, had the Veteran been experiencing a skin rash from 1955 to 1993, the Board finds he would have reported it at some point while he was claiming benefits for other disabilities, which he claimed had existed in service and in the years following service discharge.  His silence, when otherwise providing information having the purpose of advancing a claim, constitutes further negative evidence.  Again, the Board finds this report of medical history in 1993 (a negative history) highly probative and credible.

Right before and following the time the Veteran submitted his claim for service connection for a skin rash, he began reporting that he had a long history of a skin rash.  For example, a February 1998 VA treatment record shows a report of a rash in the left groin for "many y[ea]rs."  See record.  In April 1998, the Veteran reported having a rash in his groin for "10(+) years."  Although even accepting these statements as true, they do not establish continuity of symptomatology from 1957 to 1988 (10 years prior to 1998)-a period of approximately 30 years.

Finally, the Veteran was provided with a VA examination in September 2010.  There, the examiner reviewed the evidence of record and diagnosed tinea pedis and tinea cruris.  The examiner noted he could not find any evidence of treatment for the tinea condition and that the separation examination was negative.  He concluded that the Veteran's tinea was not caused by or a result of service.  The Board accords this medical opinion high probative value.  While the examiner did not appear to take the Veteran's lay statements of chronic tinea following service discharge into consideration, this does not negatively impact the probative value of the medical opinion.  Specifically, the Board finds that the Veteran did not, in fact, have continuity of symptoms following a rash in service and the Veteran's statements regarding continuity of symptoms is not credible.  Thus, the examiner's opinion is based on a history that the Board finds is accurate-there was no skin disorder present at discharge from service and no treatment for many years after discharge.  Again, the Board's finding that there was no treatment for the skin is not based on a lack of contemporaneous records only, but the fact that the Veteran specifically denied a medical history related to his skin when he was examined by VA in 1993 and was specifically asked about his skin history.

The only evidence supporting a finding that the Veteran developed a skin rash in service with continuity of symptoms thereafter are the Veteran's own statements.  The Veteran's statements that he had a rash in service are considered competent, credible and probative.  However, as described above, his statements concerning continuity of symptoms are not credible.  Further, they are outweighed by the September 2010 VA examiner's opinion, which opinion is based on an accurate history, as found by the Board.  

As an aside, the Board notes that it does not find that the Veteran's multiple claims for service connection for a chronic "testes" disability as being one in the same with the claim for service connection for skin rash, as he has made it clear that they are two distinct disabilities.  See August 2002 statement (where he places the skin rash as being part of the April 1958 diagnosis of venereal disease, as opposed to the diagnosis of epididymitis).  Additionally, the Veteran has stated the skin rash is on his inner thighs as opposed to on his testicle(s).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable with this claim because the preponderance of the evidence is against the claim for service connection.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

Duties to Notify & Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Initially, before the Board goes into whether VA met its duties to notify and assist, it notes that the current issue being decided herein has been pending since 1998.  The Veterans Claims Assistance Act (VCAA) that laid out the above requirements was not passed until 2000.  Thus, it was not possible for VA to meet at least the notice requirements before it issued the February 1999 rating decision on appeal.  Regardless, the Board finds that the duties to notify and assist have been met during the appeal process, which is discussed below.

The RO provided the Veteran with notice in October 2001, March 2006, and October 2008 letters.  The notifications substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), by identifying the evidence necessary to substantiate a claim for service connection and the relative duties of VA and the claimant to obtain evidence.  The March 2006 letter notified the Veteran of how disability evaluations and effective dates are assigned.  The RO readjudicated the issues in April 2010 and January 2012 supplemental statements of the case.  Thus, any timing error of when the Veteran received the proper notice was harmless and not prejudicial to the Veteran.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).  

As to duty to assist, VA has obtained VA treatment records and the Social Security Administration records and provided the Veteran with an examination.  There have been several remands from the Board, and the current Board will address whether the remand instructions have been met after it addresses the steps VA has taken in assisting the Veteran with obtaining relevant evidence.

The Board notes that the Veteran indicated he was treated by Dr. Britton for hemorrhoids.  See VA Form 21-4138, Statement in Support of Claim, received February 1998.  In March 1998, VA wrote to Dr. Britton asking for him to submit the medical records pertaining to the Veteran.  See letter.  In June 1998, VA wrote to the Veteran and informed him it had not received Dr. Britton's medical records and that ultimately, he was responsible for obtaining these records and asked him to submit them.  The Veteran did not submit the records.  In the February 1999 rating decision on appeal, the RO again informed the Veteran that it did not receive a reply from Dr. Britton.  The Board finds that any other attempt to obtain these records is unnecessary, particularly because the Veteran indicated that Dr. Britton treated him for hemorrhoids and made no mention of his treating the Veteran for a skin rash.  Thus, VA has met its duty to assist as to these records.

The Veteran claimed he was treated for the skin rash at the same time he was treated for the epididymitis in April 1958.  See August 2002 statement on page 2.  Of record are the VA medical records pertaining to the April 1958 hospitalization and the phone call the Veteran made the day before he was admitted (when he reported swelling in his right testicle).  Thus, the Board finds that these records have been obtained.  VA has also obtained other VA treatment records.

The Board notes that it is remanding the claim for service connection for a bilateral leg disorder with weakness to obtain VA treatment records; however, it finds it can still decide this issue, as the Veteran has not alleged any other treatment related to the skin rash that have not been obtained.  Stated differently, the Veteran's statements regarding the February 1958 and 1963 VA medical records related to treatment for his legs and back.  See July 1987 and October 1988 VA Forms 21-4138.  The Veteran made no mention of other treatment for his skin rash, other than the April 1958 record that is already in the claims file.  This is why the Board finds it does not need to remand this issue.

The Veteran has stated he was treated by St. Anthony's Hospital from 1958 to 1972.  It appears the Veteran is alleging that the treatment involved the lower extremities as opposed to the skin rash; however, regardless, the Board finds that VA has exhausted its duty to obtain these records.  Thus, even if he was treated for the skin rash at this facility, the Board finds that VA has met its duty to assist in obtaining these records.  In April 1998, VA wrote to the facility and asked for it to send the medical records pertaining to the Veteran.  See letter.  In July 1998, VA received records; however, they were for a person who had the same name as the Veteran but was not the Veteran.  In September 1998, VA informed the Veteran that St. Anthony's had sent the records of another person and asked him to obtain the records himself, noting that it was ultimately his responsibility to make sure VA had the records.  See letter.  In the February 1999 rating decision and March 1999 statement of the case, the RO informed the Veteran of its receipt of records from St. Anthony for another person.  See rating decision and statement of the case.  

In the September 2008 remand, the Board found that "another attempt should be made to obtain any records from [St. Anthony Hospital]."  See decision on page 9.  The record reflects that in October 2008, VA wrote to the Veteran and asked him to complete the attached authorization so that VA could obtain St. Anthony's records from 1958 to 1972.  See letter.  No response was received.  In June 2009, VA wrote to the Veteran again and asked him to complete the enclosed authorization for VA to obtain the records from St. Anthony Hospital.  See letter.  VA received a response from Veteran, wherein he gave VA permission to obtain the records.  See VA Form 21-4142, Authorization and Consent to Release Information to VA, dated June 2009.  In July 2009, VA wrote to St. Anthony Hospital and asked for the treatment records.  See letter.  In February 2010, VA wrote to St. Anthony Hospital again and noted it was the "Second Request" and asked for the records from 1958 to 1972.  See letter.  On that same day, VA wrote to the Veteran and informed him that it had not received a response from St. Anthony hospital and informed the Veteran that it was his responsibility to see that VA receives the evidence and that he may want to obtain the records himself and submit them to VA.  He was also advised that VA would make a decision on his claim after 30 days if it did not hear from him.  See letter.  As of the date of this decision, no records from St. Anthony have been associated with the claims file.  

The regulation provides that VA will request records from a private facility and then make one additional attempt to obtain the records.  See 38 C.F.R. § 3.159(c)(1) (reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.").  The Board finds that VA has exhausted its assistance in obtaining these records and that VA complied with 38 C.F.R. § 3.159(e) by way of the February 2010 letter to the Veteran.  

In the September 2008 remand, the Board also asked VA to provide the Veteran with notice under the VCAA, which was completed in an October 2008 letter (there, VA provided all the information required (evidence necessary to substantiate service connection claim, responsibilities of the Veteran and VA, and the Dingess requirements).  It then asked for VA to readjudicate the issues on appeal, which the RO did in an April 2010 supplemental statement of the case.  Following the Veteran's receipt of the supplemental statement of the case, he informed VA that he had no additional evidence to submit.  See SSOC Notice Response.

In August 2010, the Board remanded the claims again and requested that VA attempt to obtain the morning reports for the Veteran's unit and attempt to obtain the service personnel records and service treatment records and treatment records from the Basic Training Unit dispensary at Fort Jackson, South Carolina in April 1955.  See Items #1 and 2 on page 9-10.  In January 2011, VA contacted the Veteran to see if he could verify his regiment, battalion, and company for the period between March 1955 and April 1955.  See VA Form 21-0820, Report of General Information.  The Veteran was unable to provide the information.  

Attempts to obtain the service records were made and only the DD Form 214 was received.  See September 2010, November 2010, January 2011, April 2011, September 2011 requests for information.  In April 2011, VA informed the Veteran that it had been unsuccessful in obtaining the service treatment and personnel records and informed the Veteran of alternative ways he could substitute for the service treatment records.  See letter.  It attached NA Form 13055, Request for Information Needed to Reconstruct Medical Data, and NA Form 13075, Questionnaire About Military Service.  He was also informed that he should submit any service treatment records or other information available to him within 30 days; otherwise, a decision would be made within 30 days.  No response from the Veteran was received.  

The Board notes that in asking the Veteran to submit whatever evidence he had in the April 2011 letter, VA neglected to state specifically that he (the Veteran) was ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e)(iv) ("A notice that the claimant is ultimately responsible for providing the evidence.").  However, the Board finds that the Veteran has not been prejudiced by this for several reasons.  In the April 2011 letter, VA told him four times that he needed to submit the records or forward any information as soon as possible.  Id. ("We need additional evidence from you," "If these records are in your possession, please send them to us," "If you have any of the information we require in your possession, please forward it as soon as possible," and "We strongly encourage you to send any information or evidence as soon as you can.").  In the April 2010 and January 2012 supplemental statements of the case, the Veteran was informed of the specific content of the provisions of 38 C.F.R. § 3.159(e)(i)-(iv).  See page 6 of both documents.  The Board finds that the April 2011 letter plus the April 2010 and the January 2012 supplemental statements of the case would have put the Veteran on notice that he was ultimately responsible for submitting the evidence to VA.

In September 2011, VA wrote out a memorandum as to the attempts it made to obtain the service treatment and personnel records.  See Memorandum; see also 38 C.F.R. § 3.159(c)(2).  VA again informed the Veteran of its inability to obtain the records in the January 2012 supplemental statement of the case.  Following the Veteran's receipt of the supplemental statement of the case, he informed VA that he had no additional evidence to submit.  See SSOC Notice Response.  The Board finds that VA has completed this part of the Board's remand.

In the August 2010 remand, the Board also asked for VA to attempt to obtain the medical records from St. Anthony Hospital one more time.  In September 2010, the RO asked the Veteran to complete the enclosed VA Form 21-4142 for St. Anthony Hospital.  The Veteran did not respond.  The Board finds that this action has been completed.

The Board asked that the RO obtain the VA treatment records from April 2010 to the present, and those records have been associated with the claims file.  See Volume 4 of claims file.

The Board asked that the Veteran be provided with a VA examination and for the examiner to provide a medical opinion as to whether it is at least as likely as not that the Veteran developed a skin rash due to service.  Such examination was conducted in September 2010.  There, the examiner stated he had reviewed the claims file and provided an opinion based upon a medical history the Board finds is accurate (as described above), which included a rationale for the opinion.  Thus, the Board finds that this action has been completed and that the examination is adequate.

The Board asked the RO to readjudicate the claims on appeal, which it did in a January 2012 supplemental statement of the case.

It is noted that VA medical records were associated with Virtual VA in December 2011 prior to the issuance of the supplemental statement of the case in January 2012.  The supplemental statement of the case indicated that VA records to the present had been considered but did not make it clear that VA medical records in Virtual VA were reviewed.  See VBA Fast Letter 11-28.  Nevertheless, review of the medical records in Virtual VA which are in the claims folder shows that they are not relevant to the issue of whether a skin disorder began in or is related to service.  Accordingly, remand for a supplemental statement of the case or solicitation of a waiver of RO jurisdiction is not required.  See 38 C.F.R. §§ 19.31,  20.1304(c).  
 
For all the reasons described above, the Board finds VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  Additionally, VA has substantially complied with the 2008 and 2010 remand orders by the Board.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a skin rash involving the inner thighs is denied.


REMAND

The Board sincerely regrets that another remand is necessary before it can decide the two issues on appeal.  The Veteran has reported on multiple occasions that he was treated for his lower extremity(ies) in 1958 at the VA Medical Center in Jackson, Mississippi.  See August 1981 VA Form 21-526, Veteran's Application for Compensation or Pension, at Item # 27A-D; October 1981 Social Security Administration medical record at "Past medical history;" and July 1987 and October 1988 VA Forms 21-4138, Statement in Support of Claim.  

There is a May 1989 VA Form 119, Report of Contact, that shows VA attempted to obtain records from the VA Medical Center in Jackson, Mississippi.  There, the VA employee wrote the following:

Records were searched for any record of the Veteran's treatment at VAMC Jackson.  No record was found[,] which means he was not Hospitalized.  Outpatient records were only kept two years if the patient was not admitted and did not receive continuing treatment per [VA Jackson, Mississippi medical records files].

Id. at "Brief Statement of Information Requested and Given."

Thus, it would appear that there are no VA medical records pertaining to treatment of the lower extremities in 1958.  However, the concern the Board has is that the Veteran was, in fact, hospitalized at the VA Medical Center in Jackson, Mississippi in April 1958.  See VA clinical record showing hospitalization from April 11, 1958 to April 14, 1958, and VA Form 10-2593, Record of Hospitalization, received April 1958.  Thus, the statement made that the Veteran was "not Hospitalized" is inaccurate.

Additionally, and more importantly, the record shows an October 1992 letter from the Jackson, Mississippi, RO to the Veteran, wherein it enclosed a copy of the April 1958 hospitalization summary report, which letter is dated after the May 1989 VA Form 119, which would indicate that the VA Medical Center in Jackson, Mississippi, has VA medical records it claimed it did not.

The Veteran's allegation is that he was treated for his lower extremities in February 1958.  See July 1987 and October 1988 VA Forms 21-4138.  The Board finds that VA must make an attempt to obtain these records before it can decide this issue on appeal.  In the October 1988 VA Form 21-4138, the Veteran stated he was also treated at the "Chicago VAMC Westside about 1963 for my back."  This VA Medical Center is the Jesse Brown VA Medical Center.  See http://www2.va.gov/directory/guide/facility.asp?id=183 (stating that Jesse Brown VA Medical Center in Chicago was "[f]ormerly known as the West Side VA Medical Center.").  While the Veteran indicated he was treated for his back in 1963 (and not the legs), such treatment may provide relevant medical history in connection with the issue on appeal involving the legs because the Veteran has often placed these complaints (back pain and leg weakness) together.  See October 1988 VA Form 21-4138 (claiming service connection for back and legs); October 1988 NA Form 13055 (claiming in-service treatment for back and legs); and November 1989 hearing testimony (regarding service connection for back and legs).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC should contact the VA Medical Center in Jackson, Mississippi, and ask for VA medical records, including outpatient treatment reports and hospitalization summary reports from January 1958 through December 1958.  

The AMC should also contact the Jesse Brown VA Medical Center and ask for VA treatment records from January 1963 to December 1963.

If records are received that indicate treatment before or after these dates, the AMC should make another request for additional treatment records.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issue of entitlement to service connection for a bilateral leg disorder with weakness.  If the benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


